HALL, Chief Justice:
(dissenting).
I do not agree that the trial court erred in not charging the jury on the lesser offense of simple assault.
As was observed, relied upon, and followed in State v. Baker,1 our statute expressly provides:
The court shall not be obligated to charge the jury with respect to an included offense unless there is a rational basis for a verdict acquitting the defendant of the offense charged and convicting him of the included offense.2
In the instant case, the evidence is clear that the defendant intentionally restrained his victim against her will and that he violently inflicted bodily injury upon her. He administered several brutal beatings, dragged her by the hair, and left her lying almost lifeless. Nevertheless, she struggled and was able to escape more than once. Therefore, it is not to be said that there is any rational basis in the evidence for a verdict acquitting the defendant of the offense charged and convicting him of the lesser offense of simple assault, which only encompasses an attempt or threat to do bodily harm.3 Defendant’s contention to the contrary is wholly frivolous.
I would affirm the conviction and judgment of the trial court.
HOWE, J., concurs in the dissenting opinion of HALL, C.J.

. Utah, 671 P.2d 152 (1983).


. U.C.A., 1953, § 76-1-402(4).


. U.C.A., 1953, § 76-5-102.